El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra una orden de la Corte de Distrito de Arecibo negándose a anular cierto auto de injunction que había expedido el 31 de marzo de 1914.
Jesús de León y su legítima esposa establecieron una de-manda en la dicha Corte de Distrito de Arecibo contra Eulo-gia Colón, la Sucesión de Tomás Boneta y la “Plazuela Sugar Company,” sobre nulidad de escrituras y otros extremos. En la demanda se alega, en resumen, que los demandantes eran y son dueños de cierta finca que poseen en la actualidad mate1 rialmente y que vale unos diez mil pesos; que hipotecaron dicha finca por dos mil pesos a favor de Tomás Boneta; que no pagaron la deuda y concertaron con el acreedor una amplia-ción del préstamo; que el acreedor estuvo conforme, pero abusando de la ignorancia de los demandantes, personas rús-ticas y analfabetas, se combinó fraudulentamente con su con-*275cubina la demandada Eulogia Colón y en vez de otorgar, como hicieron creer a los demandantes que otorgaban, una escri-tura de hipoteca, redactaron una de venta con pacto de retro, con el propósito de arrebatar la finca a los demandantes; que los demandantes debían cierta suma de dinero a la “ Pla-zuela Sugar Company” y para asegurar su pago cedieron a dicha corporación, por exigencia de la misma y no obstante habérsele advertido que el traspaso sería nulo e ilegal, el dere-cho de retracto que se reconoció a los demandantes en la refe-rida escritura fraudulenta, y que utilizando ilegal y fraudulen-tamente la escritura en cuestión, la demandada Eulogia Colón Alvarez demandó en desahucio a los demandantes. La de-manda termina suplicando que se condene a la demandada Eulogia Colón a restituir a los demandantes el título de pro-piedad de la finca; que se declaren nulas las escrituras que aparecen otorgadas por los demandantes a Eulogia Colón y “Plazuela Sugar Company;” que se prohiba a Eulogia Colón ejercitar ningún acto contrario a la posesión de los demandantes, y que se condene a los demandados que se opu-sieron, al pago de las costas, desembolsos y honorarios de abogado. La demanda, con los documentos acompañados a la misma, ocupa veinte y dos páginas de la transcripción. Lo que presentamos es un extracto muy reducido, que hemos estimado conveniente para el más claro entendimiento de la naturaleza de las cuestiones envueltas en este caso.
La demanda se archivó el once de marzo de 1914 y el 31 del mismo mes se presentó una petición jurada solicitando que se dictara un mandamiento de injunction ordenando al marshal de la Corte Municipal de Arecibo y a la demandada Eulogia Colón, que no llevaran a efecto acto alguno tendente a privar a los demandantes de la posesión de la finca en litigio, mientras se sustanciaba y decidía el pleito sobre nulidad. Los mismos hechos alegados en la demanda sirven de base a la petición de injunction en la que se consigna, además, que la Corte Municipal de Arecibo dictó sentencia en el caso de desahucio seguido por la demandada Eulogia Colón contra *276los demandantes, condenando a éstas a dejar expedita a favor de la Colón la finca de qne se trata, y qne el marshal de la dicha corté municipal estaba a punto de lanzar a los deman-dantes de la finca, hecho que les ocasionaría graves e irre-parables perjuicios y traería consigo una multiplicidad de procedimientos judiciales.
La orden de injunction solicitada se decretó el mismo día 31 de marzo de 1914, para ser ejecutada previa prestación de una fianza por la suma de mil pesos. La fianza fué pres-tada y aprobada el 1 de abril de 1914, y, el siete de abril de 1914, Eulogia Colón Alvarez presentó una moción solicitando la revocación de la orden de injunction expedida basándose en que: 1°., la orden de injunction librada ha tenido el efecto de suspender una sentencia de desahucio dictada el 5 de marzo de 1914, lo que es contrario a la jurisprudencia del Tribunal Supremo de Puerto Rico; 2°., el daño que puedan sufrir los demandantes si se ejecuta la sentencia de desahucio puede ser ampliamente compensado por una acción de daños y per-juicios; 3°., la solicitud no está debidamente jurada por el peticionario; 4°., la fianza no se prestó de acuerdo con lo que ordenó la corte, siendo además defectuoso su juramento, y 5°., la demandada excepciona la suficiencia de los fiadores.
La Corte de Distrito' de Arecibo desestimó la moción, y contra su resolución, según hemos ya consignado, se interpuso por la demandada Eulogia Colón Alvarez el presente recurso de apelación.
La ratificación o la revocación de un injunction prelimi-nar, dice Cyc. resumiendo la jurisprudencia sobre la materia, descansa en la sana discreción de la corte. Esa discreción, sin embargo, debe regularse por regias sabias y justas. Pero, a menos que se demuestre la existencia de un abuso, la discre-ción del juez que conoció originalmente del caso, no debe ser controlada por la corte de apelación. Véanse 22 Cyc., 982, y las autoridades que cita.
*277A la luz de la anterior doctrina, procederemos al estudio y resolución de las cuestiones suscitadas por el orden en que lo fueron.
1. Como hemos visto, en la moción solicitando la revoca-ción de la orden de injunction, no se niega la verdad de los hechos consignados en la demanda y en la petición de injunction. Siendo ello así,' debemos aceptar dichos hechos como ciertos, a los efectos de resolver si la corte sentenciadora debió o nó haber revocado su orden de 31 de marzo de 1914.
El injunction decretado en este caso no tiene más finali-dad que la de hacer respectar preventivamente el estado de hecho en que sé encuentran los demandantes con relación a la finca en litigio, desde antes de comenzar el pleito. Y como haciéndose respetar tal estado de hecho, se evitan induda-blemente pleitos sobre reivindicación e indemnización, y si llega a causarse algún perjuicio a los demandados, éstos pue-den obtener la compensación debida, con la fianza prestada por los demandantes, estimamos que la corte sentenciadora aplicó la ley y ejercitó su discreción debidamente.
La decisión de esta Corte Suprema en el caso de Martinez v. Moreno, 10 D. P. R., 84, que se invoca por la parte ape-lante, se dictó en un caso que no es enteramente igual al pre-sente, pues no solo se había pronunciado una sentencia de desahucio, sino que tal sentencia había sido confirmada por esta Corte Suprema, y, además, se había librado ya contra el peticionario, en el mismo pleito en que trataba de parali-zar la ejecución de la sentencia, una orden de injunction que estaba vigente y que hubiera resultado en abierta contradic-ción con la que se solicitaba, de haberse ésta expedido.
Por el contrario la decisión de esta Corte Suprema en el caso de Garcia v. Torres et al., 20 D. P. R., 169, invocada por el juez sentenciador, sostiene la resolución recurrida, ya que en ella se estableció la doctrina de que por medio de un injunction podía temporalmente paralizarse la ejecución de una sentencia, en evitación de daños y de pleitos. Véase también. *278el caso de Rio v. Vázquez, 17 D. P. R., 170, en el que se sentó la siguiente jurisprudencia: “Aun cuando debe procederse con gran cautela en la expedición de mandamientos de injunction para impedir el cumplimiento de la sentencia, a instan-cia del dueño del inmueble que deba ser subastado, esto no implica que deban ser denegados en los casos en que la jus-ticia, y la equidad lo demanden.”
2. Con respecto al segundo fundamento de la moción, nos limitaremos a decir que además de que podrían ocurrir becbos que hicieran ilusoria una reclamación de daños y perjuicios, consideramos difícil que una compensación pecuniaria pro-porcionara un remedio adecuado en este caso, si es verdad que son ciertos los becbos alegados por los peticionarios.
3. El juramento de la petición de injunction expresa “que los becbos que aparecen consignados en la petición,” le cons-tan al que jura o sea al demandante Jesús de León, “por pro-pio conocimiento. ’ ’ En la moción sólo se consigna una conclu-sión, a saber: ‘ ‘ que la solicitud no está debidamente jurada, ’ ’ sin que se exprese por qué. En el alegato presentado a esta Corte Suprema se dice que en el juramento no expone la parte que todo lo alegado es cierto.
Es indudable que hubiera sido más correcto emplear en el juramento la fórmula exacta de la ley, — artículo 118 del Código de Enjuiciamiento Civil, — o sea: “En todos los casos de alegaciones juradas, la declaración escrita y jurada de la parte deberá afirmar que le consta por propio conocimiento que es cierto lo alegado, excepto en cuanto a las materias que en dicha declaración manifieste conocer por información y creencia, en cuyo caso expresará que las cree ciertas;” pero es indudable también que la fórmula empleada, aunque defi-ciente, en bastante para concluir que la parte quedó some-tida a la penalidad del perjurio si se probare que las alega-ciones nd son ciertas, y que, por tanto, no puede considerarse el juramento cómo ineficaz y nulo.
4. Después de consignarse en la fianza que Jésús de León y su esposa, como principales, y Víctor Román y Baldomero *279de León, como fiadores, quedan obligados para con la deman-dada Enlogia Colón Alvarez separada y mancomnnadamente, al pago de la suma de mil dollars, se dice:
“Dicha finca responde y por ella nos comprometemos a satisfacer a la demandada. Eulogia Colón Alvarfcz los daños y perjuicios que pudieran ocasionársele a dicfia demandada por virtud del alzamiento de una orden de entredicho, dictada por la corte, Si se resolviese defini-tivamente por el tribunal que los solicitantes no tenían derecho a soli-citar dicho alzamiento.”
Es tan obscura la redacción de ese párrafo esencial de la fianza, que suponemos que se fian omitido algunas pala-bras y que, por ejemplo, por un error de copia, la palabra “finca” se ba puesto en vez de la palabra “fianza.”
Las fianzas deben redactarse con la mayor claridad que sea posible a fin de que, si llega el caso, puedan hacerse efec-tivas sin dificultad. T no sólo encontramos sin sentido el pá-rrafo transcrito, ya que no comprendemos que los perjuicios puedan irrogarse a la demandada Colón Alvarez “por virtud del- alzamiento de una orden de entredicho,”, sino en todo caso por virtud de la orden de injunction mandando suspender de hecho la. ejecución de la sentencia de desahucio obte-nida a su favor por la dicha demandada en la Corte Municipal de Arecibo, si que también opinamos que el juramento de los fiadores es defectuoso, pues en él no se expresa con toda claridad que cada uno de ellos es dueño de bienes libres por valor de más de mil pesos. :
A los efectos de preparar una buena fianza, recomendamos el estudio de la sección 7 de la ley sobre injunctions de 1906, de la ley sobre affidavits de 1908, del artículo 355 del Código de Enjuiciamiento Civil enmendado en 1908 y de los formularios de Jury, de Jones y Binmore y de McCall. Leyes 1906, p. 83; Leyes de 1908, ps. 39 y 52; 2 Jury on Adjudicated Forms of Pleading and Practice, 1666 y 1693; General Legal Forms by James Jones and Henry Binmore, p. 505, y McCall’s Clerk’s Assistant p. 541. Si la fianza excediere *280de dos mil pesos y se ofreciesen más de dos fiadores, debe cumplirse con lo dispuesto en el citado artículo 355 del Código de Enjuiciamiento Civil enmendado en 1908, y si el notario no conociere personalmente a los fiadores se observará lo prescrito ,en la sección 3 de la citada ley sobre affidavit de 1906. Para el caso de que algún fiador no supiera firmar, véase nuestra decisión de julio 11, 1914, Vendrell v. Pellot.
5. Aunque la cuestión de la excepción a la suficiencia de los fiadores carece de importancia para la decisión de este caso atendido el criterio que fiemos sustentado al estudiar y resolver el cuarto fundamento de la moción, expondremos que nos parece clara la sección 7 de la ley sobre injunctions de 1906, Leyes de 1906, p. 83. Dentro de los cinco días siguien-tes a la notificación del mandamiento, la persona requerida podrá poner excepción a la suficiencia de los fiadores. Bas-tará que se ejercite ese derecho en el tiempo fijado por la ley, para que los fiadores vengan obligados a probar su sufi-ciencia. Pero si- la persona requerida deja pasar el término sin ejercitar su derecho, entonces cambia su situación y si bien en cualquier momento puede acudir a la corte y alegar que los fiadores carecen de bienes suficientes para cumplir su compromiso, bien por fiaber quedado insolventes, o haber sufrido grandes pérdidas, o por cualquier otra circunstan-cia pertinente, no le basta sólo alegarlo sino que tiene que probarlo a satisfacción de la corte. En este caso concreto, según aparece de los autos, la fianza se prestó el 1 de abril de 1914 y la moción solicitando la revocación del injunction el 7 del propio mes y año. No consta la fecha en que el deman-dado fuera requerido, y si el demandado quiso usar del dere-cho que le concede la sección 7 de la ley sobre injunctions ya citada, debió haber alegado claramente dicha fecha en su moción. 1
6. Refiriéndonos ahora a la totalidad del caso, diremos que, habiendo en consideración todo lo que dejamos expuesto, es indudable que si bien la orden de injunction fué debida-mente acordada, la fianza que, como requisito sine qua non *281debía prestarse antes de dar cumplimiento a lo ordenado, no reunía los requisitos que la ley exige, y que, 'en tal virtud, la corte de distrito debió haber dejado sin efecto el manda-miento expedido. McCracker v. Harris, 54 Cal., 81; Ricker, Lee & Co. v. Douglas Bros., 75 Tex., 180.
Debe revocarse la orden apelada y dictarse otra dejando sin efecto el mandamiento de injunction expedido, con per-miso a los peticionarios para presentar una nueva solicitud.
Revocada la resolución apelada. con permiso a los' peticionarios de presentar una nueva so-licitud.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.